Case 1:19-cv-03377-LAP Document 169-2 Filed 08/18/20 Page 1 of 20




          EXHIBIT B
FILED: NEW YORK COUNTY CLERK 11/07/2019 06:46 PM                                            INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                1    1:19-cv-03377-LAP Document 169-2 Filed 08/18/20 Page 2 of 20
                                                                     RECEIVED  NYSCEF: 11/07/2019




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK

          DAVID BOIES,
                                                                    Index No.________________
                                      Plaintiff,
                                                                    SUMMONS
                              -vs-
                                                                    Plaintiff designates New York County
                                                                    as the place of trial
          ALAN DERSHOWITZ,                                          The basis of venue is
                                                                    CLPR § 302(a) and §503(a)
                                      Defendant.


         TO THE ABOVE NAMED DEFENDANT:

                ALAN DERSHOWITZ
                2 Tudor City Place, 10EN
                New York, NY 10017


                YOU ARE HEREBY SUMMONED to answer the complaint in this action, and to serve

         a copy of your answer, or, if the complaint is not served with this summons, to serve a notice of

         appearance, on Plaintiff’s attorneys within twenty (20) days after the service of this summons

         exclusive of the day of service (or within thirty (30) days after the service is complete if this

         summons is not personally delivered to you within the State of New York); and in case of your

         failure to appear or answer, judgment will be taken against you by default for the relief

         demanded in the complaint.

                The basis of venue is C.P.L.R. § 302(a) and §503(a) which are proper because defendant

         is a resident of New York County; owns, uses, or possesses property within New York County;

         and a substantial part of the events giving rise to the claim occurred in New York County.




                                                     1 of 19
FILED: NEW YORK COUNTY CLERK 11/07/2019 06:46 PM                             INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                1    1:19-cv-03377-LAP Document 169-2 Filed 08/18/20 Page 3 of 20
                                                                     RECEIVED  NYSCEF: 11/07/2019




         Dated: New York, New York
                November 7, 2019

                                       By:   /s/ David Boies
                                             David Boies
                                             55 Hudson Yards
                                             New York, NY 10001
                                             Telephone: (212) 446-2300
                                             Facsimile:     (212) 446-2350




                                                2




                                             2 of 19
FILED: NEW YORK COUNTY CLERK 11/07/2019 06:46 PM                                             INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                1    1:19-cv-03377-LAP Document 169-2 Filed 08/18/20 Page 4 of 20
                                                                     RECEIVED  NYSCEF: 11/07/2019




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK


           DAVID BOIES,
                                                                     Index No. ___________
                                               Plaintiff,
                                                                     Hon.
                  vs.
                                                                     Complaint
           ALAN DERSHOWITZ,

                                            Defendant.



                 Plaintiff David Boies for his Complaint against Defendant Alan Dershowitz avers upon

         personal knowledge as to his own acts and status and events taking place in his presence and

         upon information and belief as to all other matters:

                                           NATURE OF THE ACTION

                 1.     In the more than half a century during which Plaintiff has practiced law, he has

         been the subject of considerable public praise and criticism; some of both of which was

         reasonably justified, some of both less so. However, never has he been the subject of sustained,

         false, accusations of criminal conduct like those leveled by Defendant since at least November

         2018.

                 2.     Defendant has been the long-time friend and lawyer for convicted pedophile

         Jeffrey Epstein; he has also been personally accused under oath by two women of sexually

         abusing them when they were young. In an effort to distract attention from his own misconduct,

         Defendant has engaged in a campaign to attack and vilify each of the lawyers who have

         represented his victims, one of which is Plaintiff.




                                                            1


                                                       3 of 19
FILED: NEW YORK COUNTY CLERK 11/07/2019 06:46 PM                                                 INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                1    1:19-cv-03377-LAP Document 169-2 Filed 08/18/20 Page 5 of 20
                                                                     RECEIVED  NYSCEF: 11/07/2019




                 3.     Defendant has repeatedly asserted that Plaintiff is guilty of an extortion scheme

         that either extorted or sought to extort (Defendant has said both) money from billionaire Leslie

         Wexner, and that Plaintiff induced the women who have sworn that Defendant abused them to

         make up that report as part of that extortion scheme. Those allegations, as Defendant knows, are

         false. Defendant makes those assertions without any basis whatsoever, with total disregard for

         whether they are true or false, and in the face of facts demonstrating that they are in fact false.

                 4.     Defendant’s repeated allegations of criminal conduct against Plaintiff have

         injured Plaintiff’s reputation both with people who believe Defendant and with people who are

         uncertain whom to believe. Defendant’s credibility with some people has been enhanced by the

         fact that he continues to be promoted by certain media whose political views Defendant supports.

                 5.     Plaintiff believes that defamation lawsuits are ordinarily an undesirable way to

         respond to public criticism, particularly for someone like Plaintiff who himself has reasonable

         access to the media. However, in this case Plaintiff concludes that he has no reasonable

         alternative.

                 6.     Plaintiff has sought to avoid the need for this action, including by presenting

         Defendant with facts demonstrating how false and reckless Defendant’s allegations are. All such

         efforts have been unavailing, and Defendant has continued, and even increased, the intensity of

         his attacks.

                 7.     Defendant has essentially challenged Plaintiff to sue him for defamation. Plaintiff

         has concluded he now has no practical alternative but to do so.

                                                   THE PARTIES

                 8.     Plaintiff David Boies is an individual and a lawyer with a place of business in

         New York County at 55 Hudson Yards, New York, New York 10001.

                 9.     Defendant Alan Dershowitz is an individual who resides in New York County.
                                                           2


                                                       4 of 19
FILED: NEW YORK COUNTY CLERK 11/07/2019 06:46 PM                                                INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                1    1:19-cv-03377-LAP Document 169-2 Filed 08/18/20 Page 6 of 20
                                                                     RECEIVED  NYSCEF: 11/07/2019




                                          JURISDICTION AND VENUE

                10.     This is a civil action for damages that exceed $25,000, exclusive of interest, costs,

         and attorney’s fees.

                11.     Jurisdiction is proper in New York County pursuant to C.P.L.R. § 302(a) because

         Defendant is a resident of New York County and owns, uses, and/or possesses property within

         New York County, because Defendant also regularly does and solicits business in New York

         County, and because the defamatory statements at issue were published, among other places, in

         New York County.

                12.     Venue is proper in this Court pursuant to C.P.L.R. § 503(a) because Defendant is

         a resident of New York County, and because a substantial part of the events giving rise to the

         claim occurred in New York County, including in that New York County is the place, among

         other places, of the publication of Defendant’s defamatory statements.

                                                FACTUAL ALLEGATIONS

                A.      Background

                13.     In late 2014, Plaintiff’s client, Virginia Giuffre (née Roberts), alleged in a lawsuit

         that Jeffrey Epstein trafficked her to Defendant for sex.

                14.     In 2017, Plaintiff’s client, Sarah Ransome, also alleged that Jeffrey Epstein had

         trafficked her to Defendant for sex.

                15.     In April 2019, Giuffre sued Defendant for defamation in federal court in the

         Southern District of New York.




                                                          3


                                                      5 of 19
FILED: NEW YORK COUNTY CLERK 11/07/2019 06:46 PM                                             INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                1    1:19-cv-03377-LAP Document 169-2 Filed 08/18/20 Page 7 of 20
                                                                     RECEIVED  NYSCEF: 11/07/2019




                B.      Defendant’s Defamatory Statements

                           1. The November 28, 2018, Defamatory Statements in the Miami Herald

                16.     On November 28, 2018, the Miami Herald published an article about Jeffrey

         Epstein entitled “Even from jail, sex abuser manipulated the system. His victims were kept in

         the dark” (the “Miami Herald Article”).

                17.     The Miami Herald Article included quotations from an interview it conducted

         with Defendant. Defendant told the Miami Herald with respect to Giuffre’s accusations that

         Defendant sexually assaulted her:

                “‘The story was 100 percent flatly categorically made-up,’ he said, adding that
                Roberts and her attorneys fabricated the assertion in order to get money from
                other powerful, wealthy people she alleges she had sex with.”

                18.     Defendant intended, and a reasonable reader of the November 28 Miami Herald

         Article would understand, that Defendant was accusing Plaintiff of suborning perjury and

         engaging in extortion.

                19.     Defendant made his statements to the Miami Herald with the purpose and effect

         of having the Miami Herald repeat those statements to readers throughout the United States,

         including in New York County.

                20.     Defendant intended that, and a reasonable reader of the Miami Herald Article

         would understand that, Defendant’s reference to Ms. Giuffre’s “attorneys” referred to Plaintiff.

                21.     The Miami Herald Article was disseminated in print and on the internet, was

         carried throughout the United States, including in New York County, and can be viewed on the

         internet by anyone in the world, including individuals using the internet in New York County.

                22.     Persons in New York County other than Plaintiff have viewed the November 28

         Miami Herald Article and read and heard the defamatory statements contained therein.



                                                         4


                                                     6 of 19
FILED: NEW YORK COUNTY CLERK 11/07/2019 06:46 PM                                             INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                1    1:19-cv-03377-LAP Document 169-2 Filed 08/18/20 Page 8 of 20
                                                                     RECEIVED  NYSCEF: 11/07/2019




                   23.   Defendant’s above statements in the Miami Herald Article are false and

         defamatory.

                   24.   Defendant knew that the November 28 Defamatory Statements were false and

         acted in reckless disregard for the truth or falsity of the November 28 Defamatory Statements.

                   25.   Because the November 28 Defamatory Statements accused Plaintiff of a serious

         crime and injured Plaintiff in his business and profession, those statements are defamatory

         per se.

                            2. The December 18, 2018, Defamatory Statements to the New York Daily
                               News

                   26.   On December 18, 2018, the New York Daily News published an article entitled

         “Second woman claims billionaire perv Jeffrey Epstein ‘directed’ her to have sex with Alan

         Dershowitz” (the “New York Daily News Article”) about Sarah Ransome’s accusation that

         Epstein lent her out to Defendant for sex.

                   27.   In response to Ms. Ransome’s allegation that Epstein directed her to have sex

         with Defendant, Defendant provided a statement that was published in the New York Daily

         News Article. Defendant asserted that Plaintiff had knowingly caused Ms. Ransome to falsely

         accuse Defendant of sexual assault, asserting, “The villain here is David Boies, who is exploiting

         a crazy woman in order to get revenge against me.”

                   28.   Defendant intended, and a reasonable reader of the December 18 New York Daily

         News Article would understand, that Defendant was accusing Plaintiff of suborning perjury.

                   29.   Defendant made his statements to the New York Daily News with the purpose

         and effect of having the New York Daily News repeat those statements to readers throughout the

         United States, including in New York County.




                                                         5


                                                      7 of 19
FILED: NEW YORK COUNTY CLERK 11/07/2019 06:46 PM                                              INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                1    1:19-cv-03377-LAP Document 169-2 Filed 08/18/20 Page 9 of 20
                                                                     RECEIVED  NYSCEF: 11/07/2019




                   30.   The New York Daily News Article was disseminated in print and on the internet,

         throughout the United States, including in New York County, and can be viewed on the internet

         by anyone in the world, including individuals in New York County.

                   31.   Persons in New York County other than Plaintiff have viewed the December 18

         New York Daily News Article and read and heard the defamatory statements contained therein.

                   32.   The December 18 Defamatory Statements were republished in The New Yorker

         on July 29, 2019, in an article entitled “Alan Dershowitz, Devil’s Advocate.” That article was

         also disseminated in print and on the internet, was carried throughout the United States,

         including in New York County, and can also be viewed on the internet by anyone in the world.

                   33.   Defendant’s above statements in the New York Daily News Article are false and

         defamatory.

                   34.   Defendant knew that the December 18 Defamatory Statements were false and

         acted in reckless disregard for the truth or falsity of the December 18 Defamatory Statements.

                   35.   Because the December 18 Defamatory Statements accused Plaintiff of a serious

         crime and injured Plaintiff in his business and profession, those statements amount to defamation

         per se.

                            3. The December 19, 2018, Defamatory Statements to the Daily News

                   36.   On December 19, 2018, Defendant wrote a letter to the editor of the Daily News,

         which was published on the Daily News’s website (the “Daily News Letter”).

                   37.   In the December 19 Daily News Letter, Defendant wrote that “Attorney David

         Boies threatened that unless I withdrew a bar complaint I had filed against him for falsely

         accusing me of sexual misconduct, he would find another woman to accuse me of similar

         misconduct”, that, referring to Plaintiff, “He has now found an unbalanced woman”, and that

         “She only began to accuse me after meeting Boies”.
                                                         6


                                                      8 of 19
FILED: NEW YORK COUNTY CLERK 11/07/2019 06:46 PM                                                INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                1    1:19-cv-03377-LAP Document 169-2 Filed 08/18/20 Page 10 of NYSCEF:
                                                                      RECEIVED  20      11/07/2019




                    38.   Defendant intended, and a reasonable reader of the December 19 Daily News

          Letter would understand, that Defendant was accusing Plaintiff of suborning perjury.

                    39.   Defendant made his statements in the December 19 Daily News Letter with the

          purpose and effect of having the Daily News repeat those statements to readers throughout the

          United States, including in New York County.

                    40.   The Daily News Letter was disseminated on the internet, was carried throughout

          the United States, including in New York County, and can be viewed on the internet by anyone

          in the world, including individuals in New York County.

                    41.   Persons in New York County other than Plaintiff have viewed the Daily News

          Letter and read or heard the December 19 Defamatory Statements contained therein.

                    42.   Defendant’s above statements in the Daily News Letter are false and defamatory.

                    43.   Defendant knew that the December 19 Defamatory Statements were false and

          acted in reckless disregard for the truth or falsity of those statements.

                    44.   Because the December 19 Defamatory Statements accused Plaintiff of a serious

          crime and injured Plaintiff in his business and profession, those statements amount to defamation

          per se.

                             4. The December 22, 2018, Defamatory Statements to the Harvard Crimson

                    45.   On December 22, 2018, the Harvard Crimson published an article entitled

          “Epstein Allegedly Directed Second Woman to Have Sex with Harvard Prof. Dershowitz, Court

          Documents State” (the “Harvard Crimson Article”).

                    46.   The Harvard Crimson Article included reporting on an interview with Defendant

          and included the following: “Dershowitz said Boies orchestrated Ransome’s allegation against

          him in retaliation for a bar complaint Dershowitz filed against Boies, calling Boies a ‘villain’”,

          and, “‘This is the result of a threat by David Boies, against whom I filed ethics charges with the
                                                            7


                                                        9 of 19
FILED: NEW YORK COUNTY CLERK 11/07/2019 06:46 PM                                            INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                1    1:19-cv-03377-LAP Document 169-2 Filed 08/18/20 Page 11 of NYSCEF:
                                                                      RECEIVED  20      11/07/2019




          bar, that if I did not withdraw my ethics charges, he would come up with another woman,’’

          Dershowitz said.”

                   47.   Defendant intended, and a reasonable reader of the December 22 Harvard

          Crimson Article would understand, that Defendant was accusing Plaintiff of suborning perjury.

                   48.   Defendant made his statements in the December 22 Harvard Crimson Article with

         the purpose and effect of having the Harvard Crimson repeat those statements to readers

         throughout the United States, including in New York County.

                   49.   The Harvard Crimson Article was disseminated on the internet, was carried

         throughout the United States, including in New York County, and can be viewed on the internet

         by anyone in the world, including individuals in New York County.

                   50.   Persons in New York County other than Plaintiff have viewed the Harvard

         Crimson Article and read or heard the December 22 Defamatory Statements contained therein.

                   51.   Defendant’s above statements in the Harvard Crimson Article are false and

         defamatory.

                   52.   Defendant knew that the December 22 Defamatory Statements were false and

         acted in reckless disregard for the truth or falsity of those statements.

                   53.   Because the December 22 Defamatory Statements accused Plaintiff of a serious

         crime and injured Plaintiff in his business and profession, those statements amount to defamation

         per se.

                              5. The July 17, 2019, Defamatory Statements to Newsmax

                   54.   On July 17, 2018, Newsmax published a column authored by Defendant entitled

          “J’accuse – The New Yorker is Trying to Silence Me” (the “Newsmax Column”).

                   55.   The Newsmax Column included statements by Defendant including that Giuffre

          “was ‘pressured’” “by her lawyers to falsely accuse me of having underage sex with her. They
                                                           8


                                                       10 of 19
FILED: NEW YORK COUNTY CLERK 11/07/2019 06:46 PM                                             INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                1    1:19-cv-03377-LAP Document 169-2 Filed 08/18/20 Page 12 of NYSCEF:
                                                                      RECEIVED  20      11/07/2019




          expected a big payday”; and that Giuffre and Ransome had each made “false accusations” that

          were “both engineered by the same lawyer. Sometimes smoke does not mean fire; it means

          arson.”.

                    56.   Defendant intended, and a reasonable reader of the July 17 Newsmax Column

          would understand, that Defendant was accusing Plaintiff of suborning perjury and of engaging in

          extortion.

                    57.   Defendant made his statements in the July 17 Newsmax Column with the purpose

          and effect of having Newsmax repeat those statements to readers throughout the United States,

          including in New York County.

                    58.   Defendant intended that, and a reasonable reader of the Newsmax Column would

          understand that, Defendant’s reference to Ms. Giuffre’s and Ms. Ransome’s “lawyer” referred to

          Plaintiff.

                    59.   The Newsmax Column was disseminated on the internet, was carried throughout

          the United States, including in New York County, and can be viewed on the internet by anyone

          in the world, including individuals in New York County.

                    60.   Persons in New York County other than Plaintiff have viewed the Newsmax

          Column and read and heard the July 17 Defamatory Statements contained therein.

                    61.   Defendant’s above statements in the Newsmax Column are false and defamatory.

                    62.   Defendant knew that the July 17 Defamatory Statements were false and acted in

          reckless disregard for the truth or falsity of those statements.

                    63.   Because the July 17 Defamatory Statements accused Plaintiff of a serious crime

          and injured Plaintiff in his business and profession, those statements amount to defamation

          per se.



                                                            9


                                                        11 of 19
FILED: NEW YORK COUNTY CLERK 11/07/2019 06:46 PM                                             INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                1    1:19-cv-03377-LAP Document 169-2 Filed 08/18/20 Page 13 of NYSCEF:
                                                                      RECEIVED  20      11/07/2019




                            6. The July 18, 2019, Defamatory Statements to Fox News

                 64.    On July 18, 2019, Fox News published an interview between Laura Ingraham and

          Defendant entitled “Defendant: Accusers said I didn’t do it until David Boies changed their

          minds” (the “Fox News Interview”).

                 65.    During the Fox News Interview, Ingraham asked Defendant about Giuffre’s

         lawsuit against Defendant for defamation. When asked what Boies “thinks he has” on

         Defendant, Defendant said: “Each of the two accusers had said I didn’t do it, and then they met

         David Boies, and he changed their mind. So they committed perjury after meeting David Boies.

         There is no coincidence about that.” (Emphasis added.)

                 66.    Defendant intended, and a reasonable reader of the July 18 Fox News Interview

          would understand, that Defendant was accusing Plaintiff of suborning perjury.

                 67.    Defendant made his statements in the July 18 Fox News Interview with the purpose

         and effect of having Fox News repeat those statements to readers throughout the United States,

         including in New York County.

                 68.    The Fox News Interview was disseminated on television and on the internet, was

         carried throughout the United States, including in New York County, and can be viewed on the

         internet by anyone in the world, including individuals in New York County.

                 69.    Persons in New York County other than Plaintiff have viewed the Fox News

         Interview and read or heard the July 18 Defamatory Statements contained therein.

                 70.    Defendant’s above statements in the Fox News Interview are false and

         defamatory.

                 71.    Defendant knew that the July 18 Defamatory Statements were false and acted in

         reckless disregard for the truth or falsity of the July 18 Defamatory Statements.



                                                         10


                                                     12 of 19
FILED: NEW YORK COUNTY CLERK 11/07/2019 06:46 PM                                                 INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                1    1:19-cv-03377-LAP Document 169-2 Filed 08/18/20 Page 14 of NYSCEF:
                                                                      RECEIVED  20      11/07/2019




                    72.   Because the July 18 Defamatory Statements accused Plaintiff of a serious crime

          and injured Plaintiff in his business and profession, those statements amount to defamation

          per se.

                             7. The July 19, 2019, Defamatory Statements to New York Magazine

                    73.   On July 19, 2019, New York Magazine published an article entitled “Alan

          Dershowitz Cannot Stop Talking” (the “New York Magazine Article”), which contained an

          interview with Defendant about his relationship with Jeffrey Epstein and the young women and

          girls who had accused Defendant of sexually assaulting them.

                    74.   During the interview, Defendant repeatedly accused Plaintiff and his law firm of

          the serious crime of extortion. When asked about Plaintiff, Defendant said, “He’s not a lawyer.

          He’s an extortionist.” (Emphasis added.)

                    75.   Defendant also said that Plaintiff had convinced Plaintiff’s client, Giuffre, to

          falsely accuse Defendant of sexually assaulting her: “You meet David Boies, magically you

          remember that you had sex with Alan Dershowitz.” About the defamation lawsuit that Giuffre

          filed against Defendant, Defendant said, “I’m not going to be made whole until David Boies is

          imprisoned, disbarred, and discredited. I will only be made whole when the world understands

          that this was a completely made up story for money.” (Emphasis added.) Further, based on its

          interview with Defendant, New York Magazine wrote, referring to Defendant: “In combative

          media appearances, he has alleged he was the target of a complex extortion plot, coordinated by

          the lawyer of his accusers, the equally renowned attorney David Boies. ‘I know the truth,’

          Dershowitz told me. ‘I know that I am a victim of a serious crime, a crime of perjury.’”

                    76.   Defendant intended, and a reasonable reader of the July 19 New York Magazine

          Article would understand, that Defendant was accusing Plaintiff of suborning perjury and of

          engaging in extortion.
                                                           11


                                                        13 of 19
FILED: NEW YORK COUNTY CLERK 11/07/2019 06:46 PM                                              INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                1    1:19-cv-03377-LAP Document 169-2 Filed 08/18/20 Page 15 of NYSCEF:
                                                                      RECEIVED  20      11/07/2019




                    77.   Defendant made his statements in the July 19 New York Magazine Article with

          the purpose and effect of having New York Magazine repeat those statements to readers

          throughout the United States, including in New York County.

                    78.   The New York Magazine Article was disseminated in print and on the internet,

          was carried throughout the United States, including in New York County, and can be viewed on

          the internet by anyone in the world, including individuals in New York County.

                    79.   Persons in New York County other than Plaintiff have viewed the New York

          Magazine Article and read or heard the July 19 Defamatory Statements contained therein.

                    80.   Defendant’s above statements in the New York Magazine Article are false and

          defamatory.

                    81.   Defendant knew that the July 19 Defamatory Statements were false and acted in

          reckless disregard for the truth or falsity of the July 19 Defamatory Statements.

                    82.   Because the July 19 Defamatory Statements charged Plaintiff with a serious crime

          and injured Plaintiff in his business and profession, those statements amount to defamation

          per se.

                             8. The August 13, 2019, Defamatory Statements to the Washington Post

                    83.   On August 13, 2019, the Washington Post published an article entitled “It’s Alan

         Dershowitz vs. David Boies, again and again” (the “August 13 Washington Post Article”).

                    84.   The August 13 Washington Post Article included quotations from an interview it

         conducted with Defendant. The Washington Post wrote with respect to its interview of Defendant

         as follows, quoting Defendant: “‘I believe the law firm of Boies Schiller is a RICO,’ Dershowitz

         said in a recent interview at his New York apartment, citing the acronym used for Racketeer

         Influenced and Corrupt Organizations Act, a law frequently used against the mafia. ‘I believe they

         are the law firm of extortion, subornation of perjury and other crimes.’”
                                                          12


                                                      14 of 19
FILED: NEW YORK COUNTY CLERK 11/07/2019 06:46 PM                                              INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                1    1:19-cv-03377-LAP Document 169-2 Filed 08/18/20 Page 16 of NYSCEF:
                                                                      RECEIVED  20      11/07/2019




                    85.   Defendant intended, and a reasonable reader of the August 13 Washington Post

          Article would understand, that Defendant was accusing Plaintiff of committing extortion and

          suborning perjury.

                    86.   Defendant made his statements in the August 13 Washington Post Article with the

          purpose and effect of having the Washington Post repeat those statements to readers throughout

          the United States, including in New York County.

                    87.   Defendant intended, and a reasonable reader of August 13 Washington Post Article

          would understand, that when Defendant made his characterization of “the law firm of Boies

          Schiller” and when he referred to the conduct of “the law firm” he was referring to Plaintiff and

          Plaintiff’s supposed conduct.

                    88.   The August 13 Washington Post Article was disseminated in print and on the

          internet, was carried throughout the United States, including in New York County, and can be

          viewed on the internet by anyone in the world, including individuals in New York County.

                    89.   Persons in New York County other than Plaintiff have viewed the August 13

          Washington Post Article and read and heard the August 13 Defamatory Statements contained

          therein.

                    90.   Defendant’s above statements in the August 13 Washington Post Article are false

          and defamatory.

                    91.   Defendant knew that the August 13 Defamatory Statements were false and and

          acted in reckless disregard for the truth or falsity of those statements.

                    92.   Because the August 13 Defamatory Statements accused Plaintiff of a serious

          crime and injured Plaintiff in his business and profession, those statements are defamatory

          per se.



                                                            13


                                                        15 of 19
FILED: NEW YORK COUNTY CLERK 11/07/2019 06:46 PM                                             INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                1    1:19-cv-03377-LAP Document 169-2 Filed 08/18/20 Page 17 of NYSCEF:
                                                                      RECEIVED  20      11/07/2019




                              9. The October 16, 2019, Defamatory Statements to the Washington Post

                93.        On October 16, 2019, the Washington Post published an article entitled “David

         Boies thrown out of libel suit he filed against Alan Dershowitz” (the “October 16 Washington

         Post Article”).

                94.        The October 16 Washington Post Article included quotations from an interview it

         conducted with Defendant. The Washington Post wrote with respect to its interview of

         Defendant as follows, quoting Defendant: “‘This is a woman that told everybody for years that

         she did not have sex with me. Suddenly, the day she meets David Boies, she changes her

         story.’”

                95.        Defendant intended, and a reasonable reader of the October 16 Washington Post

         Article would understand, that Defendant was accusing Plaintiff of suborning perjury.

                96.        Defendant made his statements in the October 16 Washington Post Article with

         the purpose and effect of having the Washington Post repeat those statements to readers

         throughout the United States, including in New York County.

                97.        The October 16 Washington Post Article was disseminated in print and on the

         internet, was carried throughout the United States, including in New York County, and can be

         viewed on the internet by anyone in the world, including individuals in New York County.

                98.        Persons in New York County other than Plaintiff have viewed the October 16

         Washington Post Article and read and heard the October 16 Defamatory Statements contained

         therein.

                99.        Defendant’s above statements in the October 16 Washington Post Article are false

         and defamatory.

                100.       Defendant knew that the October 16 Defamatory Statements were false and acted

         in reckless disregard for the truth or falsity of those statements.
                                                           14


                                                       16 of 19
FILED: NEW YORK COUNTY CLERK 11/07/2019 06:46 PM                                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                1    1:19-cv-03377-LAP Document 169-2 Filed 08/18/20 Page 18 of NYSCEF:
                                                                      RECEIVED  20      11/07/2019




                    101.   Because the October 16 Defamatory Statements accused Plaintiff of a serious

          crime and injured Plaintiff in his business and profession, those statements are defamatory

          per se.

                                                *               *                *

                    102.   Defendant made his false and defamatory statements as set forth above, in New

          York County and elsewhere, in a deliberate effort to maliciously discredit Plaintiff. Defendant did

          so with the purpose and effect of having others repeat such false and defamatory statements and

          thereby further damaged Plaintiff’s reputation. Defendant knew his statements were false.

                    103.   Defendant intended his false statements to be specific statements of fact.

          Defendant’s false statements were broadcast around the world and would have been understood

          by those who heard them to be specific factual claims by Defendant that Plaintiff asked two of

          Jeffrey Epstein’s victims to intentionally lie about having sex with Defendant, that Plaintiff had

          committed the crime of extortion, and that Plaintiff had committed various violations of

          professional ethics.

                                                Claim for Defamation

                    104.   The Defamatory Statements are about and concerning Plaintiff.

                    105.   The Defamatory Statements were published to a broad audience.

                    106.   The Defamatory Statements concerning Plaintiff are false.

                    107.   Defendant knew the Defamatory Statements were false at the time he made them,

         and/or he acted with reckless disregard as to their truth or falsity.

                    108.   Defendant deliberately published the Defamatory Statements knowing they would

         be disseminated to a broad audience and would harm Plaintiff’s reputation and good standing.

         Defendant acted with spite and malice when making the Defamatory Statements.



                                                           15


                                                       17 of 19
FILED: NEW YORK COUNTY CLERK 11/07/2019 06:46 PM                                                INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                1    1:19-cv-03377-LAP Document 169-2 Filed 08/18/20 Page 19 of NYSCEF:
                                                                      RECEIVED  20      11/07/2019




                 109.    The Defamatory Statements falsely charge Plaintiff with serious crimes and injured

          Plaintiff in his business and profession.

                 110.    The Defamatory Statements are defamatory per se and damages are therefore

          presumed. In any event, however, Plaintiff’s reputation and good standing has been harmed and

          will continue to be harmed by the Defamatory Statements.

                                               RELIEF DEMANDED

                 WHEREFORE, Plaintiff David Boies respectfully request that this Court award the

          following relief:

                 A.      Awarding Plaintiff general and/or compensatory damages in an amount to be

         determined at trial for all injuries suffered as a result of Defendant’s wrongdoing;

                 B.      Awarding Plaintiff nominal damages;

                 C.      Awarding Plaintiff punitive damages;

                 D.      Awarding Plaintiff prejudgment and post-judgment interest at the maximum rate

         allowable by law;

                 E.      Awarding Plaintiff the costs of suit as incurred in this action and attorney’s fees;

         and

                 F.      All other relief as may be appropriate.




                                                          16


                                                      18 of 19
FILED: NEW YORK COUNTY CLERK 11/07/2019 06:46 PM                                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                1    1:19-cv-03377-LAP Document 169-2 Filed 08/18/20 Page 20 of NYSCEF:
                                                                      RECEIVED  20      11/07/2019




                                                  JURY DEMAND

                 Plaintiff hereby demands a trial by jury on all causes of action asserted within this

          pleading.



          Dated: New York, New York                    Respectfully submitted,
                 November 7, 2019

                                                       /s/ David Boies
                                                       David Boies
                                                       55 Hudson Yards
                                                       New York, NY 10001
                                                       Telephone: (212) 446-2300
                                                       Facsimile:     (212) 446-2350




                                                          17


                                                      19 of 19
